Resolute Energy Corporation 1700 Lincoln St., Suite 2800 Denver, Colorado 80203 June 2, 2017 BY EDGAR Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 Re:Resolute Energy Corporation Registration Statement on Form S-4 (File No. 333-218166) Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, as amended, Resolute Energy Corporation, and its co-registrants (collectively, the “Company”), hereby request acceleration of the effective date of the above-referenced Registration Statement, so that it may become effective at 4:00 p.m. Eastern Time on June 5, 2017, or as soon thereafter as practicable. The Company hereby acknowledges that: • should the Securities and Exchange Commission (the “Commission”) or its staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; • the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and • the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact Ronald R. Levine, II of Arnold & Porter Kaye Scholer LLP, counsel to the Company, at (303) 863-2335 or via email at Ron.Levine@apks.com, as soon as the Registration Statement has been declared effective, or if you have any other questions or concerns. Very truly yours, By:/s/ Michael N. Stefanoudakis Name: Michael N. Stefanoudakis Title: Executive Vice President and General Counsel
